PER CURIAM: *
Counsel appointed for Anthony A. Kellogg has moved for leave to withdraw and has filed a brief and a supplemental brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the briefs, Kellogg’s responses, and the record discloses no nonfrivolous issue for appeal. The motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Kellogg’s motion for “Judicial Review and Writ of Coram [N]obis” is DENIED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.